  Case 19-28286        Doc 17      Filed 12/30/19 Entered 12/30/19 14:00:14           Desc Main
                                     Document     Page 1 of 5




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                                 )       Chapter 13
                                                       )
Carrie M. Hughes,                                      )       No. 19-28286
                                                       )
                                                       )
                                                       )
                                Debtor.                )       Judge Jacqueline P. Cox

 CORONA INVESTMENTS, LLC’S OBJECTION TO CONFIRMATION OF CHAPER
            13 PLAN FILED ON OCTOBER 4, 2019 (DOCKET 2)

         NOW COMES, Corona Investments, LLC, by their attorney, Paul M. Bach of Bach Law

Offices, Inc. and Objects to Confirmation of the Chapter 13 Plan filed on October 4, 2019 as to

1024 N. Monticello, Chicago, Illinois regarding 16-02-315-031-0000 (“the property”) and states

as follows:

   1. This case is currently pending before this court as a result of a voluntary petition for relief

         filed by the Debtor under Chapter 13 of the United States Bankruptcy Code on October 4,

         2019.

   2. The Debtor listed on Schedule A of her Bankruptcy Schedules an equitable interest in the

         real estate commonly known 1024 N. Monticello, Chicago, Illinois regarding 16-02-315-

         031-0000. The Debtor’s Schedules indicate that the Debtor has an interest in the

         property although what that Interest is in not disclosed.

   3. However, a review of the records of the Cook County Recorder indicates that the

         ownership interest ownership interest is not evident. The last Deed recorded according to

         the Cook County Recorder of Deeds for 1024 N. Monticello, Chicago, Illinois regarding

         16-02-315-031-0000 was a Deed to Martha Hill which appears to have nothing to do with


                                                   1
Case 19-28286      Doc 17     Filed 12/30/19 Entered 12/30/19 14:00:14             Desc Main
                                Document     Page 2 of 5


    the Debtor. Corona Investments, LLC asserts as a result, that the Debtor has no interest

    in the real estate and as such the Court should deny Confirmation of the Chapter 13 Plan.

            The Tax Sale

 4. The real property in question is located at 1024 N. Monticello, Chicago, Illinois regarding

    16-02-315-031-0000 (the “property”).

 5. Prior to the Debtor’s bankruptcy filing, the owner of the property failed to pay the

    property taxes owing to Cook County for the Property for the 2015 tax year. (the “2015

    Taxes”).

 6. On April 4, 2017, Corona Investments, LLC purchased the delinquent 2015 Taxes at the

    Cook County Collector’s annual tax sale (the “Tax Sale”) and received a Certificate of

    Purchase (the “Certificate”) to memorialize the Tax Sale.

 7. Upon purchasing the 2015 Taxes, Corona Investments, LLC would have obtained a tax

    lien secured by the Property if proper notice was provided by the Debtor. See 735 ILCS

    200/21-75; In re Lamont, 740 F.3d 397, 404 (7th Cir. 2014) (noting that purchasers of

    delinquent taxes hold tax liens under Illinois law).

 8. Prior to this bankruptcy filing, the Debtor also failed to pay the first and second

    installments of property taxes for tax years 2016, 2017 and 2018 (collectively, the

    “Subsequent Taxes”). Corona Investments, LLC paid the Subsequent Taxes in

    accordance with the Property Tax Code.

 9. Pursuant to 35 ILCS 200/21-350, the Debtor or any other person with an interest in the

    Property was entitled to redeem the 2015 tax sale by paying the tax sale amount plus

    interest, all Subsequent Taxes paid by Corona Investments, LLC plus interest and various




                                              2
Case 19-28286       Doc 17     Filed 12/30/19 Entered 12/30/19 14:00:14            Desc Main
                                 Document     Page 3 of 5


     costs and fees at any time (the “Tax Claim”) until expiration of the Redemption Period.

     The Redemption Period expired on October 7, 2019.

  10. Pursuant to 35 ILCS 200/22-30, Corona Investments, Inc. filed a Petition for tax deed in

     the Circuit Court of Cook County. Thereafter, and pursuant to 35 ILCS 200/22-15,

     Corona Investments, LLC timely provided notice of the expiration date of the

     Redemption Period to the Debtor and all persons with an interest in the Property.

  11. Neither the Debtor nor any other party timely exercised its respective right to redeem the

     2015 Taxes.

       The Debtor does have any interest in 1024 N. Monticello, Chicago, Illinois
                           regarding 16-02-315-031-0000

  12. The Debtor does not have any ownership interest in 1024 N. Monticello, Chicago, Illinois

     regarding 16-02-315-031-0000 and as such cannot confirm a Chapter 13 Plan which

     contains 1024 N. Monticello, Chicago, Illinois regarding 16-02-315-031-0000.

  13. As stated above, a review of records of the Recorder of Deeds of Cook County shows no

     document filed relating to the Debtor’s alleged interest in this property at any time.

  14. Based on the above facts, the Debtor has no interest in the property and Confirmation is

     denied.

The Debtor has not paid Post Petition Real Estate Taxes for 1024 N. Monticello, Chicago,
                         Illinois regarding 16-02-315-031-0000

  15. The First Installment of 2019 will be due on March 3, 2019 in the amount of $907.96

               The Bankruptcy Case and the Chapter 13 Plan

  16. As stated above, on October 4, 2019, the Debtor filed the above-captioned chapter 13

     case (the “Case”).




                                               3
Case 19-28286      Doc 17     Filed 12/30/19 Entered 12/30/19 14:00:14             Desc Main
                                Document     Page 4 of 5


 17. On October 4, 2019, the Debtor filed a Chapter 13 Plan (which is not yet confirmed)

    which does not adequately provide for Corona Investments, LLC and is not confirmable

    as a matter of law.

 18. The Plan does provide for the Cook County Clerk in the amount of $11,936.00 at 18%

    with a set payment of $320.24. The secured claim listed in the Chapter 13 Plan should

    list Corona Investments, LLC and should be corrected to $13,136.00. The interest rate is

    sufficient.

 19. The future real estate taxes and insurance are provided on Schedule J to pay the 2019

    taxes due in 2020 and future years. However, the Debtor only budgets $100.00 per

    month. This is less than half the amount to pay the real estate taxes. Also, the Debtor has

    a history of poor budgeting (has not paid real estate taxes in four years before the first

    installment of 2018) causing the real estate taxes not to be paid. As a result, the future

    real estate funds should be segregated from the Debtor and an Order Conditioning the

    Automatic Stay entered by the Court requiring the payment of future real estate taxes and

    Chapter 13 Trustee payments.

 20. The feasibility of the Chapter 13 is questionable based on the source of some of the

    Debtor’s income. The Debtor’s only has Social Security in the amount of $700.00, Link

    Card in the amount of $335.00, Contribution from brother and Clara Davis. Corona

    Investments, LLC objects to the feasibility of the Chapter 13 Plan dated October 4, 2019

    based on the speculative nature of the contribution from the brother and Clara Davis.

 21. Under the reasoning set forth above, the Court must deny confirmation of the Chapter 13

    Plan filed on October 4, 2019.

 22. That the Debtor's plan, as filed on October 4, 2019, improperly attempts to modify the



                                              4
  Case 19-28286         Doc 17    Filed 12/30/19 Entered 12/30/19 14:00:14            Desc Main
                                    Document     Page 5 of 5


       rights of Corona Investments, LLC. Corona Investments, LLC objects to the Debtor’s

       Chapter 13 Plan filed October 4, 2019 for the reasons stated above and as follows:

       a.        The secured claim in Section 3.2 of the Chapter 13 Plan dated October 4, 2019 of

Corona Investments, LLC should be $13,136.00;

       b.        The Plan is also not confirmable based the failure to have sufficient amount in

2020 to pay post petition taxes and to specifically require the Debtor to pay post petition Real

Estate Taxes when these become due in later years;

       c.        The Payment of future Real Estate Taxes is not provided for in the Plan and the

amount to pay this amount should be deposited into an account controlled by a Third Party such

as Corona Investments, LLC. to assure that funds for Real Estate Taxes are actually paid on a

monthly basis;

       d.        A default order should be required to make sure the Debtor makes payments

monthly to an taxes escrow and to the Chapter 13 Trustee; and

       e.        Other items referred to above.

WHEREFORE, Corona Investments, LLC, asks this Honorable Court to enter an order denying

confirmation of the Debtor’s Chapter 13 Plan filed October 4, 2019 and further relief as is just

and equitable.

                                                              Respectfully Submitted,

                                                              Corona Investments, LLC
                                                              BY:/s/Paul M. Bach
Paul M. Bach
BACH LAW OFFICES
P.O. Box 1285
Northbrook, Illinois 60062
847 564 0808




                                                  5
